Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1st  day of July 2014, by and between Banner Bank (“Bank”), a wholly-owned
subsidiary of Banner Corporation ( “Company”) and ___________________ (the
“Employee”).


WHEREAS, the Bank desires to employ the Employee, and the Employee desires to be
employed by the Bank;


WHEREAS, on __________________ __, 199_/20__, the parties entered into an
employment agreement;


WHEREAS, the Employee has made and is anticipated to continue making a major
contribution to the success of the Bank;


WHEREAS, in light of the past, current and anticipated future contributions of
the Employee, the parties desire to amend the Employee's employment agreement,
as provided for herein;


WHEREAS, the Bank board of directors (the “Board of Directors”) recognizes that
a change in control of the Company or the Bank may occur and that such
possibility, and the uncertainty and questions which may arise among management,
may result in the departure or distraction of the Employee to the detriment of
the Company, the Bank and their respective shareholders;


WHEREAS, the Board of Directors believes that it is in the best interests of the
Company and the Bank to enter into this Agreement with the Employee in order to
assure high quality management of the Company, the Bank, and its subsidiaries;


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee; and


WHEREAS, as of July 1, 2014, this Agreement shall supersede all prior employment
agreements previously in effect between the Company, the Bank and the Employee,
and any such prior employment agreements are hereby void and of no effect. For
the avoidance of doubt, however, this Agreement amends the prior agreement and
shall not be considered a new agreement.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.  Definitions.


 “Change in Control” means (i) any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any of the Consolidated Subsidiaries
(as hereinafter defined), any person (as hereinabove defined) acting on behalf
of the Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or the Bank, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company or the
Bank representing 25% or more of the combined voting power of the Company's or
the Bank’s then outstanding securities; (ii) individuals who are members of the
Company Board of Directors on the Effective Date (in each case, the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date
 
 
 

--------------------------------------------------------------------------------

 
whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board or whose nomination for election by the
Company’s shareholders was approved by the nominating committee serving under an
Incumbent Board or who was appointed as a result of a change at the direction of
the Washington Department of Financial Institutions (“DFI”) or the Federal
Deposit Insurance Corporation (“FDIC”), shall be considered a member of the
Incumbent Board; (iii) the shareholders of the Company or the Bank approve a
merger or consolidation of the Company or the Bank with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of the Company or the Bank outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or the Bank, or such
surviving entity outstanding immediately after such merger or consolidation, or
(2) a merger or consolidation effected to implement a recapitalization of the
Company or the Bank (or similar transaction) in which no person (as hereinabove
defined) acquires more than 25% of the combined voting power of the Company’s or
the Bank’s then outstanding securities; or (iv) the shareholders of the Company
or the Bank approve a plan of complete liquidation of the Company or the Bank,
or an agreement for the sale or disposition by the Company or the Bank of all or
substantially all of the Company’s or the Bank’s assets (or any transaction
having a similar effect); provided that the term “Change in Control” shall not
include an acquisition of securities by an employee benefit plan of the Company
or the Bank or a change in the composition of the Company Board of Directors or
the Bank Board of Directors at the direction of the DFI or the
FDIC.  Notwithstanding anything herein to the contrary, no Change in Control
shall be considered to have occurred pursuant to a transaction or event
described herein, if such transaction or event occurred pursuant to, or in
connection with, a public offering approved by the Company Board of Directors.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means a committee of the Board of Directors which has been delegated
authority to act on behalf of the Board of Directors.


“Consolidated Subsidiaries” means any subsidiary or subsidiaries of the Company
(or its successors) that are part of the affiliated group (as defined in Code
Section 1504 without regard to subsection (b) thereof), specifically including
the Bank.


“Date of Termination” means the date upon which the Employee experiences a
Separation from Service from the Bank, as specified in a notice of termination
pursuant to Section 9 of this Agreement or the date a succession becomes
effective under Section 11.


“Effective Date” means the date of this Agreement.


 “Involuntary Termination” means the Employee’s Separation from Service (i) by
the Bank without the Employee's express written consent; or (ii) by the Employee
by reason of a material diminution of or interference with the Employee's
duties, responsibilities or benefits as described in this sentence, if the
Employee sends written notice to the Bank in accordance with Section 9 of this
Agreement that an Involuntary Termination has occurred within 30 days of any of
the following actions unless consented to in writing by the Employee:  (1) a
requirement that the Employee be based at any place other than within a radius
of 50 miles from _______, Washington, except for reasonable travel on Bank
business; (2) a material demotion of the Employee (unless such action was
effected to comply with a regulatory compliance requirement); (3) a material
reduction in the Employee’s authority, duties or responsibilities (other than as
part of a Company-wide or the Bank-wide reduction in staff or similar reduction
or unless such action was effected to comply with a regulatory compliance
requirement); (4) a reduction in the Employee's then-current Salary (other than
as part of an overall program applied uniformly and with equitable effect to
 
 
2

--------------------------------------------------------------------------------

 
all members of the senior management of the Company or the Bank, or as required
to comply with a regulatory compliance requirement); and (5) the failure of the
Board of Directors (or a board of directors of a successor of the Bank) to elect
the Employee as _______________________________________ of the Bank (or a
successor of the Bank) or any action by the Board of Directors (or a board of
directors of a successor of the Bank) removing the Employee from such
office.  The term “Involuntary Termination” does not include Termination for
Cause, Separation from Service due to death or disability (pursuant to Section
7(f) of this Agreement), retirement or suspension or temporary or permanent
prohibition from participation in the conduct of the Bank's affairs under
Section 8 of the Federal Deposit Insurance Act (“FDIA”).  For purposes of this
definition the phrase "regulatory compliance requirement" includes (but is not
limited to) enforcement matters between the Bank, the FDIC and/or the DFI and
the Company and the Federal Reserve Bank of San Francisco.


“Restrictive Covenants” shall mean the covenants and restrictions described in
Section 10.


“Section 409A” means Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder.


“Separation from Service” has the same meaning as in Section
409A.  Notwithstanding the foregoing, for purposes of determining whether the
Employee is entitled to a payment under Section 7(a) or Section 7(d) of this
Agreement, the term “Separation from Service” shall require the complete
cessation of services to the Bank, the Company and all affiliates within the
meaning of Section 409A.


 “Termination for Cause” and “Terminated for Cause” mean the Employee’s
Separation from Service with the Bank because of the Employee's personal
dishonesty, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties (unless Employee is
prevented from performing such duties because the Employee is disabled (within
the meaning of Section 7(f)) of this Agreement or suffering from a medical
condition that reasonably prevents the Employee from performing such duties
despite following a treatment plan provided by a physician or licensed medical
specialist), willful violation of any law, rule, or regulation (other than
traffic violations or offenses that are classified as misdemeanors) or final
cease-and-desist order, acts or failures to act that may have a material
detrimental effect on the reputation or business of the Company or the Bank or
would be reasonably likely to result in regulatory sanctions, penalties or
restrictions on the Company’s or the Bank’s operations, or material breach of
any provision of this Agreement unless the Employee cures such material breach
within thirty (30) days after a written notice describing such material breach
is received by the Employee.  The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the Board of Directors at a
meeting of the Board of Directors duly called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee's counsel, to be heard before the Board), stating that in the
good faith opinion of the Board of Directors the Employee has engaged in conduct
described in the preceding sentence and specifying the particulars thereof in
detail.


2.  Term.  The term of this Agreement shall be a period of three (3) years
commencing on the Effective Date, subject to earlier termination as provided
herein (the “Initial Term”). Beginning on the first anniversary of the Effective
Date, and on each anniversary thereafter, the term of this Agreement shall be
extended for a period of one (1) year in addition to the then-remaining term
(the “Extended Term”), so that the Extended Term on the effective date of the
extension is three (3) years, provided that: (i) neither the Employee, nor the
Bank, has given notice to the other in writing at least 90 days prior to such
anniversary that the term of this Agreement shall not be extended further; and
(ii) prior to such anniversary, the Board of Directors or the Committee
explicitly reviews and approves the extension.  Reference herein to the term of
this Agreement shall refer to both such Initial Term and such Extended Terms.


 
3

--------------------------------------------------------------------------------

 
3.  Employment.  The Employee shall be employed as
________________________________ of the Bank.  As such, the Employee shall
render all services and possess the powers as are customarily performed by
persons situated in similar executive capacities, and shall have such other
powers and duties as the Board of Directors may prescribe from time to time. The
Employee shall also render services to the Company or any subsidiary or
subsidiaries of the Company (or the Bank) as requested by the Board of Directors
from time to time consistent with the Employee’s executive position. The
Employee shall devote the Employee’s best efforts and reasonable time and
attention to the business and affairs of the Bank to the extent necessary to
discharge the Employee’s responsibilities hereunder. The Employee may (a) serve
on charitable or civic boards or committees and, in addition, on such corporate
boards as are approved in a resolution adopted by a majority of the Board of
Directors or the Committee, which approval shall not be unreasonably withheld
and (b) manage personal investments, so long as such activities do not interfere
materially with performance of the Employee’s responsibilities hereunder or give
rise to violations of applicable securities laws.


4.           Cash Compensation; Bonuses/Incentives; Expenses; Awards.


(a)           Salary.  The Bank shall pay the Employee during the term of this
Agreement a base salary (the “Salary”) in the annualized amount of
$________.  The Employee’s Salary shall be paid in accordance with the Bank's
routine payroll practices and shall be subject to customary tax and other
applicable withholdings.  The Employee's Salary shall be adjusted from time to
time to reflect amounts approved by the Board of Directors or the
Committee.  The amount of the Salary shall be reviewed by the Board of Directors
(or the Committee), at least annually during the term of this Agreement.


(b)           Bonuses/Incentives.   The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the Bank
in such performance-based and discretionary bonuses, if any, and incentive
compensation opportunities, if any, as are authorized and declared by the Board
of Directors or the Committee for executive officers.  Bonus and incentive
payments provided for under this Agreement shall be paid by a date that
qualifies the payment as a “short-term deferral” under Section 409A, or pursuant
to another agreement that complies with Section 409A.


(c)           Expenses.  Subject to Section 19, the Employee shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Employee in performing services under this Agreement in accordance with the
policies and procedures applicable to the executive officers of the Bank,
provided that the Employee accounts for such expenses as required under such
policies and procedures.


(d)           Awards.  The Employee may be eligible to participate in other
equity or incentive award programs sponsored by the Company or the Bank, and to
receive awards thereunder, all in accordance with the terms and conditions of
those programs.  This Agreement does not itself confer to the Employee an
automatic right to participate in any such program or to receive any award or
benefit thereunder.


5.  Benefits.


(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate, to the same extent as executive officers of the Bank generally, in
all plans of the Bank relating to pension, retirement, thrift, profit-sharing,
savings, group or other life insurance, hospitalization, medical and dental
coverage, travel and accident insurance, education, cash bonuses, and other
retirement or employee benefits or combinations thereof.


 
4

--------------------------------------------------------------------------------

 
(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the Bank's executive officers,
including but not limited to supplemental retirement, deferred compensation
program, supplemental medical or life insurance plans, company cars, club dues,
physical examinations, financial planning and tax preparation services.


(c)           Automobile. The Employee shall be provided an automobile for his
business use, at the Bank’s expense.  The automobile provided shall be
determined by the Board of Directors in its sole discretion, taking into account
the reasonable preferences of the Employee and his position with the Bank.


(d)           Club Memberships.  The Bank shall pay the monthly dues for the
Employee to be a member of the __________________________________ Club. The Bank
shall not pay for meals, including meal minimums, unless such meals represent a
legitimate business expense that is reimbursable under Section 4(c) of this
Agreement.


6. Vacations; Leave.  At such reasonable times as the Board of Directors or the
Committee shall in its discretion permit, the Employee shall be entitled,
without loss of pay, to a voluntary absence from the performance of services
under this Agreement, all such voluntary absences to count as vacation time;
provided that:


(a)           The Employee shall be entitled to any annual vacation in
accordance with the policies as periodically established by the Board of
Directors or the Committee for senior management officials of the Bank.


(b)           The timing of vacations shall be scheduled in a reasonable manner
by the Employee.  The Employee shall not be entitled to receive any additional
compensation from the Bank on account of the Employee's failure to take a
vacation, nor shall the Employee be entitled to accumulate unused vacation from
one fiscal year to the next, except in each case to the extent authorized by the
Board of Directors or the Committee for senior management officials of the Bank.


(c)           The Employee shall be entitled to annual sick leave as established
by the Board of Directors or the Committee for senior management officials of
the Bank.  In the event any sick leave time shall not have been used during any
year, such leave shall accrue to subsequent years only to the extent authorized
by the Board of Directors or the Committee in its sole discretion or in
accordance with Bank policies that apply to employees generally.  Upon
termination of the Employee’s employment with the Bank, the Employee shall not
be entitled to receive any additional compensation from the Bank for unused sick
leave, except to the extent authorized by the Board of Directors or the
Committee or in accordance with Bank policies that apply to employees generally.


7.   Termination of Employment.


(a)           Involuntary Termination.  Subject to the notice provisions in
Section 9, the Board of Directors may terminate the Employee's employment at any
time, but, except in the case of Termination for Cause, termination of
employment shall not prejudice the Employee's right to compensation or other
benefits under this Agreement.  In the event of Involuntary Termination other
than after a Change in Control which occurs during the term of this Agreement,
the Bank shall (in addition to amounts due the Employee in connection with
services performed for the Bank prior to the Date of Termination): (i) pay the
Employee’s Salary at the rate in effect immediately prior to the Date of
Termination over the remainder of the then-current Term, and (ii) provide to the
Employee during the remainder of the then-current Term substantially the same
group life insurance, hospitalization, medical, dental, prescription drug and
other
 
 
5

--------------------------------------------------------------------------------

 
health benefits, and long-term disability insurance (if any) for the benefit of
the Employee and the Employee’s dependents and beneficiaries who would have been
eligible for such benefits, if the Employee had not suffered Involuntary
Termination, on terms substantially as favorable to the Employee, including
amounts of coverage and deductibles and other costs to the Employee. Payments
under this Section 7(a) shall be subject to any other Agreement provisions that
would affect such payments (including but not limited to Section 8).


(b)           Termination for Cause.  In the event of Termination for Cause, the
Bank shall pay to the Employee the Salary and provide benefits under this
Agreement only through the Date of Termination, and shall have no further
obligation to the Employee under this Agreement.


(c)           Voluntary Termination. The Employee's employment may be
voluntarily terminated by the Employee at any time upon at least 60 days'
written notice to the Bank or such shorter period as may be agreed upon between
the Employee and the Board of Directors.  In the event of such voluntary
termination, the Bank shall be obligated to continue to pay to the Employee the
Salary and provide benefits under this Agreement only through the Date of
Termination, at the time such payments are due, and shall have no further
obligation to the Employee under this Agreement.


(d)           Change in Control.  In the event the Employee experiences an
Involuntary Termination during the period commencing on the six-month
anniversary preceding the effective time of a Change in Control, and ending on
the second anniversary of the effective time of a Change in Control, except in
the case of Termination for Cause, the Bank shall (in addition to amounts due
the Employee in connection with services performed for the Bank prior to the
Date of Termination): (i) pay to the Employee in a lump sum in cash within 25
business days after the Date of Termination an amount equal to 2.99 times the
Employee's “base amount” as determined under Section 280G of the Code
(determined at the effective time of the Change in Control), and (ii) provide to
the Employee during the 36-month period following the Employee's Date of
Termination substantially the same group life insurance, hospitalization,
medical, dental, prescription drug and other health benefits, and long-term
disability insurance (if any) for the benefit of the Employee and the Employee’s
dependents and beneficiaries who would have been eligible for such benefits, if
the Employee had not suffered an Involuntary Termination, on terms substantially
as favorable to the Employee, including amounts of coverage and deductibles and
other costs to the Employee.  Payments under this Section 7(d) shall be subject
to any other Agreement provisions that would affect such payments (including but
not limited to Section 8).


(e)           Death.  In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Bank shall
pay to the Employee's estate, or such person as the Employee may have previously
designated in writing, the Salary which was not previously paid to the Employee
and which the Employee would have earned if the Employee had continued to be
employed under this Agreement through the last day of the calendar month in
which the Employee died, together with the benefits provided hereunder through
such date.


(f)           Disability.  If the Employee shall become disabled or
incapacitated to the extent that he is unable to perform the duties of the
position set forth in Section 3 of this Agreement, the Employee shall receive
short-term disability benefits equal to 100 percent of his monthly compensation
beginning on the 15th day of disability and continuing until the 180th day of
disability and long-term disability benefits equal to 66 2/3 percent of monthly
salary beginning on the 181st day of disability and continuing until the
Employee attains age 65.  Such short-and long-term disability benefits shall be
reduced by the amount of any benefits payable to the Employee under any
disability program of the Bank.  In addition, during any period of disability,
the Employee and his dependents shall, to the greatest extent possible, continue
to be covered under all employee benefits plans of the Bank, including without
limitation, the Bank’s retirement
 
 
6

--------------------------------------------------------------------------------

 
plan(s), life insurance plan, and health insurance plans, as if the Employee
were actively employed by the Bank. Upon returning to full-time employment, the
Employee’s full Salary as set forth in this Agreement shall be reinstated. In
the event that the Employee returns to active employment on other than a
full-time basis, then his Salary (as set forth in Section 4(a) of this
Agreement) shall be reduced in proportion to the time spent in said employment.
Subject to the provisions of this Section 7(f), if the Employee is disabled for
a continuous period exceeding six (6) calendar months, the Bank may, at its
election, terminate the Agreement. If the Employee’s disability does not
constitute a disability within the meaning of Section 409A, and the Employee is
a “specified employee” within the meaning of Section 409A then, if necessary to
comply with Section 409A, payments under this Section 7(f) shall not commence
until the earlier of the Employee’s death or the sixth month anniversary of the
Employee’s Separation from Service, with any delayed payments being made with
the first permissible payment.


(g)           No Duplication of Payments.  The Employee shall be entitled to
payments under only one of the paragraphs of this Section 7.  Without limiting
the scope of the preceding sentence, no payments shall be made under both
Section 7(a) and 7(d).  If payments are made under Section 7(a), and payments
become due under Section 7(d), then any payments made in accordance with Section
7(a) shall be applied against the amounts due under Section 7(d).


8.           Payment Restrictions, Conditions, Limitations and Reductions.
 
 
(a)  Reductions of Benefits To Avoid Violation of Section
280G.   Notwithstanding any other provision of this Agreement, if payments and
the value of benefits received or to be received under this Agreement, together
with any other amounts and the value of benefits received or to be received by
the Employee, would cause any amount to be nondeductible for federal income tax
purposes pursuant to or by reason of Code Section 280G, then payments and
benefits under this Agreement shall be reduced (not less than zero) to the
extent necessary so as to maximize amounts and the value of benefits to be
received by the Employee without causing any amount to become nondeductible
pursuant to or by reason of Code Section 280G.  The Employee shall determine the
allocation of such reduction among payments and benefits to the Employee.


(b)           Section 409A.  Amounts payable under this Agreement shall be
subject to any applicable provisions related to Section 409A, including Section
19.


(c)           Release Required.  No payment shall be made under Section 7(a) or
7(d) unless the Employee timely executes a release substantially in the form
attached as Exhibit A hereto no later than the earlier of the time provided for
in the release or 60 days after the Employee's Separation from Service.


(d)           Temporary Suspension or Prohibition. If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(3) and (g)(1), or pursuant to Section 30.12.040 of the
Revised Code of Washington (“R.C.W.”),  the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and
(ii) reinstate in whole or in part any of its obligations which were suspended,
all in a manner that does not violate Section 409A.


(e)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Bank's
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(4) and (g)(1), or pursuant to R.C.W.
 
 
7

--------------------------------------------------------------------------------

 
30.12.040, all obligations of the Bank under this Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.


(f)           Default of the Bank.  If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.


(g)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank: (i) at the time
the FDIC enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the FDIA; or (ii) by the
FDIC or the Federal Reserve, at the time either agency approves a supervisory
merger to resolve problems related to operation of the Bank or the Company,
respectively.  Any rights of the parties that have already vested, however,
shall not be affected by any such action.


(h)           Undercapitalization. No payment shall be made under Section 7(a)
or 7(d) that would cause the Bank to be “undercapitalized” for purposes of 12
C.F.R. Part 225 or any successor provision.


(i)           Further Reductions.  Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.


(j)           Clawback.  All amounts payable to the Employee under this
Agreement shall be subject to such clawback (recovery) as may be required to be
made pursuant to law, rule, regulation or stock exchange listing requirement or
any policy of the Company or the Bank adopted pursuant to any such law, rule,
regulation or stock exchange listing requirement.


9.  Notice of Termination.  In the event that the Bank desires to terminate the
employment of the Employee during the term of this Agreement, the Bank shall
deliver to the Employee a written notice of termination, stating whether such
termination constitutes Termination for Cause or Involuntary Termination,
setting forth in reasonable detail the facts and circumstances that are the
basis for the termination, and specifying the date upon which employment shall
terminate. In the event that the Employee determines in good faith that the
Employee has experienced an Involuntary Termination of the Employee’s
employment, the Employee shall send a written notice to the Bank stating the
circumstances that constitute such Involuntary Termination and the date upon
which the Employee’s employment shall have ceased due to such Involuntary
Termination. In the event that the Employee desires to effect a Voluntary
Termination, the Employee shall deliver a written notice to the Bank, stating
the date upon which employment shall terminate, which date shall be at least 60
days after the date upon which the notice is delivered, unless the parties agree
to a date sooner.


10.  Loyalty; Noncompetition; Nonsolicitation; Nondisclosure.


(a)           Loyalty.  The Employee shall devote the Employee’s full time and
best efforts to the performance of the Employee’s employment under this
Agreement. During the term of this Agreement, the Employee shall not, at any
time or place, either directly or indirectly, engage in any business or activity
in competition with the business affairs or interests of the Company, the Bank,
or any of the Consolidated Subsidiaries, or be a director, officer or executive
of or consultant to any bank, savings bank, savings and loan association, credit
union or similar financial institution or holding company of any such
entity.  “Directly or indirectly engaging in any business or activity in
competition with the business affairs or
 
 
8

--------------------------------------------------------------------------------

 
interests of the Company, the Bank or any of the Consolidated Subsidiaries”
shall include (but not be limited to) engaging in business as owner, partner,
agent or employee of any person, firm or corporation engaged in such business
individually or as beneficiary by interest in any partnership, corporation or
other business entity or in being interested directly or indirectly in any such
business conducted by any person, firm or corporation. The preceding sentence
shall not apply with respect to the mere ownership by the Employee of less than
one percent of a publicly traded entity.


(b)           Noncompetition.  Upon termination of this Agreement for any reason
other than the reasons set forth in Section 7(a) and (d) of this Agreement, for
a period of two (2) years from the Employee's Date of Termination, the Employee
shall not be a director, officer or employee of or consultant to any bank,
savings bank, savings and loan association, credit union or similar financial
institution or holding company of any such entity in any county in which the
Bank or any of the Consolidated Subsidiaries operates a full service branch
office or lending center on the date of termination of this Agreement.


(c)           Exceptions.  Nothing in Sections 10(a) and 10(b) shall limit the
right of the Employee to invest in the capital stock or other securities of any
business dissimilar from that of Company or the Bank, or solely as a passive
investor in any business.


(d)           Confidential Information.  In the course of employment, the
Employee may have access to confidential information and trade secrets relating
to the business of the Company, the Bank or any of the Consolidated
Subsidiaries. Except as required in the course of employment by the Company and
the Bank, the Employee shall not, without the prior written consent of the Board
of Directors, directly or indirectly before or after termination of this
Agreement, disclose to anyone any confidential information relating to the Bank,
the Company or any of the Consolidated Subsidiaries, or any financial
information, trade secrets or “know-how” that is germane to the Bank's, the
Company's or any of the Consolidated Subsidiaries' business and operations. The
Employee also recognizes and acknowledges that any financial information
concerning any of the customers of the Bank, the Company or any of the
Consolidated Subsidiaries, as may exist from time to time, is strictly
confidential and is a valuable, special and unique asset of their
businesses.  The Employee shall not, either before or after termination of this
Agreement, disclose to anyone this financial information, or any part thereof,
for any reason or purposes whatsoever.


(e)           Non-Solicitation. Employee agrees that during the period of
Employee's employment and for a further period of two (2) years from the
Employee's Date of Termination, Employee will not, without the prior written
consent of the Bank, directly or indirectly solicit, influence, or assist anyone
in the solicitation or influencing of (i) any customer or depositor of the Bank
or any of the Consolidated Subsidiaries for the purpose of causing, encouraging,
or attempting to cause or encourage such customer to divert its current,
ongoing, or future business from the Bank or any of the Consolidated
Subsidiaries to another financial institution or (ii) any other employee of the
Bank or any of the Consolidated Subsidiaries for the purpose of causing,
encouraging, or attempting to cause or encourage such other employee to leave
the employment of the Company, the Bank or any of the Consolidated Subsidiaries.
 
(f)           Remedial Actions.


(1)           Cessation of Remaining Payments and Compensation; Right to Recover
Previous Payments.  In the event any of the Restrictive Covenants are violated,
any remaining payments or compensation, of any nature, due to the Employee under
this Agreement shall immediately cease, and the Bank shall have the right to
recover, at any time and in its sole discretion, all or any portion of the
payments
 
 
9

--------------------------------------------------------------------------------

 
and other compensation (of whatever nature) paid to the Employee (or the
equivalent value thereof, in the case of insurance or other non-monetary
payments) after such violation occurred.
 
(2)           Injunctive Relief.  The Employee acknowledges that it is
impossible to measure in money the damages that will accrue to the Bank if the
Employee fails to observe and comply with the Restrictive Covenants; therefore,
the Restrictive Covenants may be enforced by an action at law for damages and by
an injunction or other equitable remedies to prohibit the restricted
activity.  The Employee hereby waives the claim or defense that an adequate
remedy at law is available to the Bank.  Nothing set forth herein shall prohibit
the Bank from pursuing all remedies available to it.
 
(g)           Reasonableness.  The parties agree that this Agreement in its
entirety, and in particular the Restrictive Covenants, are reasonable as to
time, scope and remedial action.  The parties additionally agree (1) that the
Restrictive Covenants are necessary for the protection of the Bank's business
and goodwill; (2) that the Restrictive Covenants are not any greater than are
reasonably necessary to secure the Bank's business and goodwill; and (3) that
the degree of injury to the public due to the loss of the service and skill of
the Employee or the restrictions placed upon the Employee’s opportunity to make
a living with the Employee’s skills upon enforcement of said restraints, does
not and will not warrant non-enforcement of said restraints. The parties agree
that if the scope of the Restrictive Covenants is adjudged too broad to be
capable of enforcement, then the parties authorize said court or arbitrator to
narrow the Restrictive Covenants so as to make them capable of enforcement,
given all relevant circumstances, and to enforce the same.
 
(h)           Survival.  This Section 10 shall survive the termination of this
Agreement.
 
11.           No Assignments.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Bank shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) by an assumption agreement in
form and substance satisfactory to the Employee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Bank would be required to perform it, if no such succession or assignment had
taken place. Failure to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation and benefits from the
Bank in the same amount and on the same terms as the compensation pursuant to
Section 7(d) of this Agreement.  For purposes of implementing the provisions of
this Section 11(a), the date on which any such succession becomes effective
shall be deemed the Date of Termination.


(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


12.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank at its home office,
to the attention of the Board of Directors with a copy to the Secretary of the
Bank, or, if to the Employee, to such home or other address as the Employee has
most recently provided in writing to the Bank.


13.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.  Notwithstanding the preceding
 
 
10

--------------------------------------------------------------------------------

 
sentence, the Bank may unilaterally amend the Agreement as necessary to comply
with applicable laws (including but not limited to Section 409A), in which case
the Bank shall notify the Employee of the amendment and its substance.


14.  Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


15.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


16.  Governing Law. This Agreement shall be governed by the laws of the State of
Washington.


17.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding the foregoing, the Bank may resort to the Superior Court of
Walla Walla County, Washington for injunctive and such other relief as may be
available in the event that the Employee engages in conduct, after termination
of the Agreement that amounts to a violation of Section 10 hereof or violation
of the Washington Trade Secrets Act or amounts to unlawful interference with the
business expectancies of the Company or the Bank.  The FDIC may appear at any
arbitration hearing but the decision is not binding on the FDIC.


18.  Knowing and Voluntary Agreement.  Employee represents and agrees that the
Employee has read this Agreement, understands its terms, and that the Employee
has the right to consult counsel of choice and has either done so or knowingly
waives the right to do so. Employee also represents that the Employee has had
ample time to read and understand the Agreement before executing it and that the
Employee enters into this Agreement without duress or coercion from any source.


19.  Compliance with Section 409A.


(a)           The Bank and the Employee agree that, notwithstanding anything
herein to the contrary, this Agreement is intended to be interpreted and
operated so that the payment of the benefits set forth herein either shall
either be exempt from the requirements of Section 409A or shall comply with the
requirements thereof. With respect to any amount payable under the Agreement
that constitutes a deferral of compensation within the meaning of Section 409A,
the terms of the Agreement shall be administered, construed and interpreted as
necessary to comply with Section 409A.  The Employee hereby acknowledges that
the Employee has been advised to seek and has sought the advice of a tax advisor
with respect to the tax consequences to the Employee of all payments pursuant to
this Agreement, including any adverse tax consequences or penalty taxes under
Section 409A and applicable State tax law. The Employee hereby agrees to bear
the entire risk of any such adverse Federal and State tax consequences and
penalty taxes in the event any payment pursuant to this Agreement is deemed to
be subject to Section 409A, that no representations have been made to the
Employee relating to the tax treatment of any payment pursuant to this Agreement
under Section 409A and the corresponding provisions of any applicable State
income tax laws, and that in no event shall the Bank, the Company or any of the
Consolidated Subsidiaries be liable to the Employee for or with respect to any
taxes, penalties or interest which may be imposed upon the Employee pursuant to
Section 409A.


 
 
11

--------------------------------------------------------------------------------

 


(b)           If, on the date of the Employee's Separation from Service, the
Employee is a “specified employee,” as defined in Section 409A, and if any
payments or benefits under this Agreement payable upon the Employee's Separation
from Service will result in additional tax or interest to the Employee because
of Section 409A, then despite any provision of this Agreement to the contrary
the Employee will not be entitled to the payments or benefits until the date
that is six months and one day after Employee's Separation from Service, or the
Employee's death, if earlier. After the end of the period during which payments
or benefits are delayed under this provision, the entire amount of the delayed
payments and benefits shall be paid to the Employee in a single lump sum,
without interest.


(c)           If an amount payable hereunder that is subject to Section 409A is
conditioned upon the Employee's signing a release, and the period of time during
which the Employee may sign the release spans two taxable years of the Employee,
then the portion of such amount that may be paid during either of such years
(depending on when the release is signed) shall be paid in the second year.


(d)           With respect to reimbursements and in-kind benefits made to the
Employee hereunder, if any, which are not otherwise excludible from the
Employee's gross income, to the extent required to comply with the provisions of
Section 409A, no reimbursement of such expenses incurred by the Employee during
any taxable year of the Employee shall be made after the last day of the
following taxable year, the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a taxable year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and the right to reimbursement of such expenses or such in-kind
benefits shall not be subject to liquidation or exchange for another benefit.


(e)           Separation From Service Payments On Account of a Change in
Control.  In the event that Involuntary Termination payment(s) made on account
of a Change in Control pursuant to Section 7(d) should be determined to be an
alternative form of payment on account of a Separation from Service, then
payments under Section 7(d) shall be permitted in accordance with its terms if
the event constituting a Change in Control (as defined under this Agreement)
either: (i) qualifies as one of the change in control events within the meaning
of Code Section 409A(a)(2)(A)(v) and the regulations thereunder (a “Section 409A
Change in Control Event”), (ii) qualifies as a short-term deferral that is
exempt from the application of Section 409A, or (iii) is otherwise exempt from
the application of Section 409A.  If neither (i), (ii) or (iii) is applicable,
then that portion of the payment that does not qualify as made under a
"separation pay plan" (within the meaning of Treasury Regulations Section
1.409A-1(b)(9)(iii)) shall be paid as if such involuntary termination payments
were not made in connection with a Change in Control (i.e., as if such payments
were made pursuant to Section 7(a)) commencing on the earliest date that such
payments could have been made had the involuntary termination payments not been
made on account of a Section 409A Change in Control Event, taking into account
the other requirements of Section 409A (e.g., the six-month payment delay rule
for specified employees).
 
20.  Expenses to Enforce Agreement.


(a)           In the event of a Change in Control, the Bank shall pay all legal
fees and expenses which the Employee may incur as a result of the Bank's
contesting the validity or enforceability of this Agreement that results in a
legal judgment in his favor or legal settlement and the Employee shall be
entitled to receive interest thereon for the period of any delay in payment from
the date such payment was due at the rate determined by adding two hundred basis
points to the six month Treasury Bill rate.


 
12

--------------------------------------------------------------------------------

 
(b)           In the event any dispute shall arise between the Employee and the
Bank as to the terms or interpretation of this Agreement, whether instituted by
formal legal proceedings or otherwise, including any action taken by the
Employee in defending against any action taken by the Bank the prevailing party
shall be reimbursed for all costs and expenses, including reasonable attorney's
fees, arising from such dispute, proceedings or actions. Such reimbursement
shall be paid within 10 days of the furnishing to the non-prevailing party of
written evidence, which may be in the form of a cancelled check or receipt,
among other things, of any costs or expenses incurred by the prevailing party.
Any such request for reimbursement shall be made no more frequently than at
60-day intervals.


(c)           Payments and reimbursements hereunder shall be subject to Section
19(d).




[CONTINUED ON FOLLOWING PAGE]


 
 
 
 

 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
July 1, 2014.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


 
Attest:
 
BANNER BANK
            Albert H. Marshall, Secretary    By: Mark J. Grescovich     Its:
President and Chief Executive Officer                
EMPLOYEE
                      ________________________

 


 
 
 

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
General Release
 
 
This General Release, dated as of _________, ___, is delivered by
______________________ (the “Employee”) to and for the benefit of the Released
Parties (as defined below). The Employee acknowledges that this General Release
is being executed in accordance with Section 7(a) or 7(d) of the Employment
Agreement dated July 1, 2014 (the “Agreement”).


1.           General Release.


a.           The Employee, for himself or herself, and for the Employee’s heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives (collectively, the “Releasors”) hereby forever releases, waives
and discharges the Released Parties (as defined below) from each and every
claim, demand, cause of action, fee, liability or right of any sort (based upon
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), known or unknown, which Releasors ever had, now
have, or hereafter may have against the Released Parties by reason of any actual
or alleged act, omission, transaction, practice, policy, procedure, conduct,
occurrence, or other matter, at any time up to and including the Effective Date
(as defined below), including without limitation, those in connection with, or
in any way related to or arising out of, the Employee’s employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.


b.           Without limiting the generality of the previous paragraph, this
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law), the Family and
Medical Leave Act, the Reconstruction Era Civil Rights Act, and the
Rehabilitation Act of 1973; (2) any other claim (whether based on federal, state
or local law or ordinance, statutory or decisional) relating to or arising out
of the Employee’s employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; (3) any claim relating to or arising from a violation of
Section 409A of the Internal Revenue Code of 1986, as amended; and (4) any claim
for attorney’s fees, costs, disbursements and the like.


c.           The foregoing release does not in any way affect: (1) the
Employee’s rights of indemnification to which the Employee was entitled
immediately prior to the Resignation Date (as an employee or director of any of
the Released Parties); (2) any rights the Employee may have as a shareholder of
the Employer; (3) the Employee’s vested rights under any tax-qualified
retirement plan, nonqualified deferred compensation plan or stock or
incentive-based compensation plan maintained by a Released Party; (4) any right
the Employee may have to obtain contribution in the event of an entry of
judgment against the Employee as a result of any act or failure to act for which
the Employee and any of the Released Parties are jointly responsible; and (5)
the right of the Employee to take whatever steps may be necessary to enforce the
terms of the Agreement.




 
 
 

--------------------------------------------------------------------------------

 
d.           For purposes of this General Release, the “Released Parties” means
Banner Corporation, the Bank (as defined in the Agreement), all current and
former parents, subsidiaries, related companies, partnerships, joint ventures
and employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs), and, with respect to each of them, their
predecessors and successors, and, with respect to each such entity, all of its
past, present, and future employees, officers, directors, members, shareholders,
owners, representatives, assigns, attorneys, agents, insurers, and any other
person acting by, through, under or in concert with any of the persons or
entities listed in this paragraph, and their successors (whether acting as
agents for such entities or in their individual capacities).


2.           No Existing Suit. The Employee represents and warrants that, as of
the Effective Date (as defined below), the Employee has not filed or commenced
any suit, claim, charge, complaint, action, arbitration, or legal proceeding of
any kind against of the Released Parties.


3.           Knowing and Voluntary Waiver. By signing this General Release, the
Employee expressly acknowledges and agrees that: (a) the Employee has carefully
read it and fully understands what it means; (b) the Employee has discussed this
General Release with an attorney of the Employee’s choosing before signing it;
(c) the Employee has been given at least 21 calendar days to consider this
General Release; (d) the Employee has agreed to this General Release knowingly
and voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided the Employee under the Agreement is sufficient to support
the releases provided by the Employee under this General Release; (f) the
Employee may revoke the Employee’s execution of this General Release within
seven days after the Employee signs it by sending written notice of revocation
as set forth below; and (g) on the eighth day after the Employee executes this
General Release (the “Effective Date”), this General Release becomes effective
and enforceable, provided that the Employee does not revoke it during the
revocation period. Any revocation of the Employee’s execution of this General
Release must be submitted, in writing, to the Bank, at its main office, to the
attention of the Chairman of the Board, stating “I hereby revoke my execution of
the General Release.” The revocation must be personally delivered to the
Chairman of the Board of the Bank or mailed to the Chairman of the Board of the
Bank and postmarked within seven days of the Employee’s execution of this
General Release. If the last day of the revocation period is a Saturday, Sunday
or legal holiday, then the revocation period will be extended to the following
day which is not a Saturday, Sunday or legal holiday. The Employee agrees that
if the Employee does not execute this General Release or, in the event of
revocation, the Employee will not be entitled to receive any of the payments or
benefits under Section 7(a) or 7(d) of the Agreement. The Employee must execute
this General Release on or before the date that is 21 days after the effective
date of the Employee’s termination of employment.


This General Release is final and binding and may not be changed or modified,
except as provided in a signed and dated agreement in writing between the
Employee and the Bank.
 

   
EMPLOYEE
            Date:  __________________           ________________________


 
 
 
 
 
 
 
2 

--------------------------------------------------------------------------------